DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 12/20/21 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/506,316 filed 07/9/2019. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 12/20/21 has been considered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The requirement that the planarization process increasing a width of a top surface of the sacrificial spacer is not enabled. The specification teaches a sacrificial spacer whose width                                     in the first direction D1 increases as the planarization process progresses and Figs. 6B and 9B
show a bottom surface of a sacrificial spacer 133 with an increased width.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Lee”) US PG-Pub 2015/0061134.
Lee discloses a method of fabricating a semiconductor memory device, the method comprising: forming a bit line structure (element 140, ¶[0083], Figs. 1, 2, 17 and 18) on a substrate; forming a first spacer (element 143a), a sacrificial spacer (element 1b, Fig. 18B), and a second spacer (element 7a), the first spacer, the sacrificial spacer, and the second spacer sequentially covering a sidewall of the bit line structure; forming a lower landing pad (element LP) on a lateral surface of the second spacer; removing the sacrificial spacer (Figs. 18B and 19B) to form an air gap (element AG) between the first spacer and the second spacer; forming an interlayer dielectric layer (element 173, Fig. 20) on the bit line structure and the lower landing pad, the interlayer dielectric layer filling an upper portion of the air gap (Fig. 20); and forming an upper landing pad (element 175) that penetrates the interlayer dielectric layer, the upper landing pad coupled to the lower landing pad. 
Re claim 20, Lee discloses wherein forming the upper landing pad includes, performing an etching process on the interlayer dielectric layer, the etching process forming an isolation trench (occupied by element 175) having a bottom surface (annotated element BS shown in Fig. 1B below) at a level lower than a top surface (annotated element TS) of the lower landing pad; and forming the upper landing pad (element 175) in the isolation trench.

    PNG
    media_image1.png
    907
    693
    media_image1.png
    Greyscale



Allowable Subject Matter
9.	Claims 1-17 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses, inter alia, a method of fabricating a semiconductor memory device including the step of forming insulating patterns spaced apart from each other between adjacent ones of the bit line structures to define a contact hole between adjacent ones of the insulating patterns and between the adjacent ones of the bit line structures (claims 1 and 14).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2017/0271340 to Kim et al. teaches a method of fabricating a semiconductor memory device including a bottom surface of a sacrificial spacer (303a, Fig. 11B) with an increased width.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893